DETAILED ACTION
This office action is in response to the application filed on 02/24/2020.
Claims 21-44 are pending in the application and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,572,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention (dynamically combining atomic requests within a memory access system).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 28-33, 36-41, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begun (U.S. Patent 5,459,842).
Regarding claims 21, 29, and 37, Begun discloses an apparatus comprising: a decode circuit of a core to decode a first instruction into a decoded first instruction and a second 
Regarding claims 22, 30, and 38, Begun discloses the apparatus of claim 21, wherein: the execution circuit is to cause the first atomic read-modify-write operation to be stored in a buffer [col. 6, line 29 – col. 7, line 40; the operations are stored in a buffer]; and the circuit is to read a first one or more fields corresponding to the first atomic read-modify-write operation in the buffer and a second one or more fields corresponding to the second atomic read-modify-write operation to determine when to combine the first atomic read- modify-write operation and the second atomic read-modify-write operation into the single atomic read-modify-write operation [col. 6, line 29 – col. 7, line 40; the system determines whether to merge the operations based on their addresses].
Regarding claims 23, 31, and 39, Begun discloses the apparatus of claim 22, wherein the first one or more fields comprise a first valid mask to indicate which one or more cache line elements of a cache line are to be updated by the first atomic read-modify-write operation, and 
Regarding claims 24, 32, and 40, Begun discloses the apparatus of claim 23, wherein the circuit is to combine the first atomic read- modify-write operation and the second atomic read-modify-write operation into the single atomic read-modify-write operation in response to no overlap between the one or more cache line elements of the cache line that are to be updated by the first atomic read-modify-write operation and the one or more cache line elements of the cache line that are to be updated by the second atomic read-modify-write operation [col. 6, line 29 – col. 7, line 40; the system combines operations when the address of the operations are not overlapping].
Regarding claims 25, 33, and 41, Begun discloses the apparatus of claim 22, wherein the first one or more fields comprise a first opcode of the first instruction that specifies an operation of the first atomic read-modify-write operation, and the second one or more fields comprise a second opcode of the second instruction that specifies an operation of the second atomic read-modify-write operation [col. 6, line 29 – col. 7, line 40; the operations are combined based on the operations being write operations].
Regarding claims 28, 36, and 44, Begun discloses the apparatus of claim 21, wherein the single atomic read-modify-write operation is to be serviced in the memory outside of the core by a caching and home agent [col. 6, lines 14-18; Fig. 2C; the operations are serviced by an external memory and a memory controller].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 34, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Begun in view of Official Notice.
Regarding claims 26, 34, and 42, Begun does not explicitly disclose that the operations are integer additions. However, the examiner takes official notice that such operations were notoriously well known at the time of the art and a person having skill in the art would have recognized that the techniques of Begun would apply to and benefit such instructions. Specifically, the techniques of Begun would allow for more efficient execution of integer addition operations by reducing the number of read-modify-write cycles necessary to perform a sequence of such operations. The application of the techniques of Begun to the execution of integer addition operations would therefore have been obvious.

Allowable Subject Matter
Claims 27, 35, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/COREY S FAHERTY/Primary Examiner, Art Unit 2183